CRANDALL, Judge,
dissenting.
I dissent.
Charlene Scheper is permanently and totally disabled because of the unprovoked, violent acts of her assailant. Section 287.-120.1 by specific language provides for compensation.
Certainly, the prior relationship between the assailant and victim is a factor to be considered, but it is not decisive. This was not a private lover’s quarrel; Ms. Scheper had done everything she could do to distance herself from her assailant. The acts of her deranged assailant were of such a bizarre nature as to be irrational and unexplained. She did nothing to cause or provoke this tragic accident and. is entitled to compensation.
I would reverse the decision of the Commission with direction to award benefits.